UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Amendment No. 1) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECH INTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principle executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 10, 2009 [Common Stock, $0.01 par value per share] 3,227,430 shares EXPLANATORY NOTE This Amendment No.1 (“Amendment”) on Form 10-Q/A amends the Quarterly Report of Trio-Tech International (the "Company") on Form 10-Q for the first quarter ended September 30, 2009, as filed with the Securities and Exchange Commission on November 20, 2009 (the "Original Filing"). This Amendment is being filed for the purpose of correcting errors in the condensed consolidated financial statements for the three months ended September 30, 2009.These errors related to allocation of losses to non-controlling interest as described in Note 12 to the condensed consolidated financial statements. This Amendment is an amendment and restatement of the Original Report in its entirety in order to provide a complete presentation. Except as stated herein, this Amendment does not reflect events occurring after the date of the filing of the Original Report. TRIO-TECH INTERNATIONAL INDEX TO CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements (a) Condensed Consolidated Balance Sheets as of September 30, 2009 (Unaudited) and June 30, 2009 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended September 30, 2009 (Unaudited) and September 30, 2008 (Unaudited) 3 (c) Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2009 (Unaudited) and September 30, 2008 (Unaudited) 4 (d) Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4T. Controls and Procedures 37 Part II. Other Information Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 -i- Table of Contents FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within themeaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. We believe customers have tightened and will continue to tighten their spending, resulting in a decline in the demand for electronic products and semiconductor equipment. See the discussions elsewhere in this Form 10-Q, including under the heading “Certain Risks That May Affect Our Future Results,” for more information. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. Important factors that could cause or contribute to such material differences include those discussed in “Item1A. Risk Factors” in our most recent Annual Report on Form 10-K. You are cautioned not to place undue reliance on such forward-looking statements. -1- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) September 30, June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash & cash equivalent $ $ Short-term deposits Trade accounts receivable, less allowance for doubtful accounts of $41and $165 Other receivables Inventories, less allowance for obsolete inventory of $766 and $718 1,184 Prepaid expenses and other current assets Total current assets INVESTMENT PROPERTY IN CHINA , Net PROPERTY, PLANT AND EQUIPMENT, Net GOODWILL - OTHER ASSETS RESTRICTED TERM DEPOSITS TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases 79 78 Total current liabilities: BANK LOANS PAYABLE, net of current portion CAPITAL LEASES, net of current portion 41 52 DEFERRED TAX LIABILITIES OTHER NON-CURRENT LIABILITIES 10 TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES - - EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock; no par value, 15,000,000 shares authorized; 3,227,430 shares issued and outstanding as at September 30, 2009, and June 30, 2009, respectively $ $ Paid-in capital Accumulated retained earnings 6,437 Accumulated other comprehensive loss-translation adjustments 19,685 NONCONTROLLING INTEREST 2,862 TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Three Months Ended September 30, September 30, (Unaudited) (Unaudited) Revenues Products $ $ TestingServices Fabrication Services Others 68 14 Costs of Sales Cost of products sold Cost of testing services rendered Cost of fabrication services rendered Others 35 Gross Profit Operating Expenses / (Gains) : General and administrative Selling Research and development 10 10 Gain on disposal of property, plant and equipment (1 ) ) Total operating expenses Loss from Operations ) ) Other Income (Expenses) Interest expense ) ) Other income (expenses) (3
